      Case 1:18-cv-00566-TJM-CFH Document 234 Filed 07/28/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________

NATIONAL RIFLE ASSOCIATION OF
AMERICA,

                                         Plaintiff,
               v.
                                                                       No. 1:18-CV-566
ANDREW CUOMO; MARIA T. VULLO;
THE NEW YORK STATE DEPARTMENT
OF FINANCIAL SERVICES,


                            Defendants.
_______________________________________


APPEARANCES:                                          OF COUNSEL:
Brewer Attorneys & Counselors                         SARAH ROGERS, ESQ.
750 Lexington Avenue, Floor 14                        WILLIAM A. BREWER, III. ESQ.
New York, New York, 10022
Attorneys for plaintiff

Stanton LLP                                           JOHN C. CANONI, ESQ.
1717 Main Street
Suite 3800
Dallas, Texas 75201
Attorneys for plaintiff

Office of the Attorney General                        ADRIENNE J. KERWIN, ESQ.
State of New York                                     WILLIAM A. SCOTT, ESQ.
The Capitol                                           HELENA O. PEDERSON, ESQ.
Albany, New York 12224                                MICHAEL G. MCCARTIN, ESQ.
Attorneys for defendant Andrew
Cuomo, Maria T. Vullo, the New
York State Dep’t of Fin. Serv.

Emily Celli Brinckerhoof & Abady LLO                  DEBRA L. GREENBERGER, ESQ.
600 Fifth Avenue, 10th Floor                          ELIZABETH S. SAYLOR, ESQ.
New York, New York 10020
Attorneys for defendant Maria T. Vullo

New York State Dep’t of Fin. Serv.                    NATHANIEL J. DORFMAN, ESQ.
One State Street
     Case 1:18-cv-00566-TJM-CFH Document 234 Filed 07/28/20 Page 2 of 3




New York, New York 10004-1511
Attorneys for defendant New York
State Dep’t of Fin. Serv.

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE
                                           ORDER
       On July 14, 2020, defendants Cuomo and the New York State Department of

Financial Services filed a letter motion seeking, among other things, a stay of discovery,

see Dkt. No. 221, and defendant Vullo separately filed letter motion seeking a stay of

discovery. See Dkt. No. 222. The Court issued a Text Order scheduling a discovery

conference for July 20, 2020. See Dkt. No. 223. On July 17, 2020, plaintiff filed a

response to defendants’ July 14, 2020 letter motions. See Dkt. No. 225.

       A telephone conference was conducted on the record with counsel for all parties

present on July 20, 2020. See Text Min. Entry dated July 20, 2020. The Court directed

the parties to file additional letter briefs regarding the request for a stay of discovery.

See id. On July 21, 2020, defendants Cuomo and the New York State Department of

Financial Services filed a letter motion in support of their request for a stay of discovery,

see Dkt. No. 226, and defendant Vullo separately filed a letter motion in support of her

request for a stay of discovery. See Dkt. No. 228. Plaintiff filed a letter brief in

opposition to defendants’ motions. See Dkt. No. 227.

       Based upon the Court’s review of all of the submissions by the parties and the

entirety of the docket, it is hereby

       ORDERED that:

   1. Defendants’ request for a stay of discovery between the parties (Dkt. Nos. 221,

       222, 226, and 228), is GRANTED to the extent that such discovery is stayed until

                                               1
  Case 1:18-cv-00566-TJM-CFH Document 234 Filed 07/28/20 Page 3 of 3




   September 30, 2020. The Court will schedule a telephone conference at that

   time to address the issue of discovery between the parties.

2. The parties are directed to file any objections to the Special Master’s First Report

   in camera by August 17, 2020.

3. The parties are directed to file any objections to the Special Master’s Second

   Report in camera by September 14, 2020.

4. The Court continues to be concerned about the pace of this litigation and the

   extraordinary legal and other expenses being incurred by each of the parties.

   The Court strongly urges the parties to see if this matter may be resolved by way

   of settlement. The Court is available at any time to assist the parties in such

   efforts.

IT IS SO ORDERED.

Dated: July 28, 2020
       Albany, New York




                                         2
